Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “when the transmission of the small raw image is determined to be currently possible, transmit the small raw image to an external electronic device so that the external electronic device generates first correction information by using the small raw image and based on a correction processing scheme of the external device, and receive the first correction information from the external device, when the transmission of the small raw image is determined to be currently impossible, determine context information of the image and identify second correction information which is generated based on the context information, and by using one corresponding correction information, among the first correction information and the second correction information, generate a corrected image which is obtained by correcting the raw image”.
Discussion of prior art: US PGPUB 20170053128 teach at Paragraphs 116-119, fig. 7 that when the transmission of the small raw image is determined to be currently possible, transmit the small raw image to an external electronic device so that the external electronic device generates first correction information by using the small raw image and based on a correction processing scheme of the external device, and receive the first correction information from the external device, when the transmission of the small raw image is determined to be currently impossible, determine context information of the image and identify second correction information which is generated based on the context information, and by using one corresponding correction information, among the first correction information and the second correction information, generate a corrected image which is obtained by correcting the raw image.
US Patent # 4823184 teaches that when a change is detected in a scene, the module 60 transmits a change detect signal to the computer 42, and the computer sends the appropriate signal to the color corrector 11. However the prior art fails to teach “when the transmission of the small raw image is determined to be currently impossible, determine context information of the image and identify second correction information which is generated based on the context information, and by using one corresponding correction information, among the first correction information and the second correction information, generate a corrected image which is obtained by correcting the raw image”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696